DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 05 February 2021 comparing Applicant’s guide projection 122 to the Norris ‘036 vortex generators 91,127 have been fully considered. In response, it is respectfully noted that vortex generation can be considered to be a form of flow control and, thus, Norris ‘036 vortex generators 91,127 are not deemed to be disqualified on this basis (see Applicant’s arguments stating “the guide projections 122 of the present disclosure are not vortex generators. Rather, the recited guide projections 122 contribute to controlling the profile of a velocity field of the exhaust gas at an inlet”)(note: there is no indication in Applicant’s disclosure that guide projection(s) 122 cannot achieve the function of vortex generation). Furthermore, there is not sufficient resolution as to the structure / nature of Applicant’s guide projection 122 to permit distinguishing it from the structure of Norris ’036 vortex generators 91,127 solely on the basis of the intended flow-modifying function that is performed.
05 February 2021 stating “the shapes per FIGS. 7d and 7e cannot serve to split the fluid flow 33 as specified in the amended claims” have been fully considered but they are not persuasive. The Office respectfully disagrees since it is deemed that any flow-modifier that forms an obstruction (as in Kuethe, Norris ‘036) inherently causes flow to split around it.
Applicant’s arguments filed 05 February 2021 stating “the cited art does not teach or suggest the limitation of a first surface of the guide projection (127 of Norris ‘036; 32 of Kuethe) that can ‘guide a portion of the split flow of the exhaust gas away from the guide projection in a first direction’ nor the limitation of a second such surface that can ‘guide a portion of the split flow of the exhaust gas away from the guide projection in a second direction opposite to the first direction” have been fully considered but they are not persuasive. The Office respectfully notes that such recitations are broad and indicative of a result of the claimed flow-splitting, which is deemed achieved by Kuethe and/or Norris ‘036. Furthermore, Applicant’s disclosure does not provide any details as to the aspects of the claimed “first surface” and “second surface” that achieves this function to permit distinguishing from the structure of Kuethe and/or Norris ‘036.
Applicant’s arguments filed 05 February 2021 stating “Applicant points out that the guide projection (127) is not ‘formed on the radially outer side of at least one vane of the plurality of vanes to protrude in the radial direction of the exhaust diffuser’… Here, a unidentified structure on which the alleged guide projections are formed, which is similarly unclear in the annotated figure of Norris ‘036, has a cross section that extends parallel to the cross section of element 126, and element 126 is termed a radial component” have been fully considered. The Office respectfully notes that a comparison of Norris ‘036 Figures 19A and 19B reveals that the referenced “unidentified structure” is a radially-extending member (see Figure 19A below) of circumferential component 125, which also includes an inner and outer circumferentially-extending members, all of the radially-extending member and the circumferentially-extending members depicted as having deflection vanes 127. The cross-section of Figure 19B is deemed to be representative of the shape of circumferential component 125 and its relationship to deflection vanes 127 for all locations around the circumferential component 125 and, thus, is relied upon for circumferentially-extending members and deflection vanes 127. The instant rejection is modified to clarify the identification of elements.

    PNG
    media_image1.png
    344
    557
    media_image1.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “driving unit” (claims 6 and 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
	It is noted that “hinge unit” (claims 6 and 12) is not interpreted under 35 U.S.C. 112(f) since one having ordinary skill in the art would understand the term to have a sufficiently definite meaning as the name for the structure that performs the stated function of hinging (inherently performed by a hinge).

Claim Objections
Claims 1-8, 11-16, and 19-21 are objected to because of the following informalities:   
	In claim 1, line 14, --the-- should be added after “to”.
In claim 1, line 23, --the-- should be added before “exhaust”.
In claim 11, line 16, --the-- should be added after “to”.
In claim 11, line 25, --the-- should be added before “exhaust”.
In claim 13, line 3, --have an airfoil structure-- should be added after “vanes”.
In claim 14, line 15, --the-- should be added after “to”.
In claim 14, line 24, --the-- should be added before “exhaust”.
In claim 20, line 2, “includes” should be changed to --is one of--.
Claims 2-8, 12, 15, 16, 19, and 21 are objected to due to dependency.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6 and 12 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 6, the limitation recited as “driving unit” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention since there is no structure disclosed as corresponding with this 112(f) limitation. Due to an identical instance, this rejection also applies to claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 6, the limitation recited as “a driving unit” renders the claim indefinite since there is no structure disclosed as corresponding with this 112(f) limitation. Due to an identical instance, this rejection also applies to claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris ‘036 (US 8,257,036; previously cited) in view of Kuethe (US 3,578,264; previously cited).

In reference to claim 1 
Norris ‘036 discloses: 
An exhaust diffuser (see Figures 19A and 19B)(note: see col.9:ll.7-9 stating that Figure 19B is similar to Figure 19A and see Figures 19B and 19A showing similar constructions with regards to the features mapped to the instant claim limitations) including a hollow cylindrical internal diffuser guide (121) and an external diffuser guide (122), the exhaust diffuser comprising: 
struts (123) disposed between the internal diffuser guide and the external diffuser guide to space the internal diffuser guide and the external diffuser guide at a predetermined distance from each other; 
a plurality of vanes (i.e., the radially inner and outer circumferentially-extending members of components 125 identified below in annotated Figure 19A) surrounding an outer side of the internal diffuser guide, each of the plurality of vanes extending (see Figure 19A) in a circumferential direction of the exhaust diffuser and including:
a vane leading edge (see annotated Figure 19B below identifying a typical vane leading edge) disposed toward an inlet (i.e., the upstream side) of the exhaust diffuser, 
a vane trailing edge (see annotated Figure 19B below identifying a typical vane trailing edge) disposed toward an outlet (i.e., the downstream side) of the exhaust diffuser,
a radially inner side (see annotated Figure 19B below identifying a typical radially inner side) communicating with the vane leading edge and the vane trailing edge and facing inwardly in a radial direction of the exhaust diffuser, and
a radially outer side (see annotated Figure 19B below identifying a typical radially outer side) disposed opposite to radially inner side, the radially outer side communicating with the vane leading edge and the vane trailing edge and facing outwardly in the radial direction of the exhaust diffuser; and
a guide projection (i.e., deflection vanes 127 - Figure 19A; see annotated Figure 19B below identifying deflection vanes 127 therein) formed as a structure having a shape on the radially outer side (see Figure 19B) of at least one vane of the plurality of vanes to protrude in the radial direction of the exhaust diffuser, the shape of the guide projection continuing from the radially outer side of the at least one vane of the plurality of vanes in a vertical cross-section to split a flow (note: a flow modifier, as in deflection vane 127, inherently splits flow) of exhaust gas in order control a profile of a velocity field at the inlet of the exhaust diffuser (note: deflection vanes 127 modify the flow and, thus, the velocity field of the flow);
the guide projection extends in a flow direction of exhaust gas and includes: 
a guide leading edge (see annotated Norris ‘036 Figure 19B below identifying a typical guide leading edge) disposed toward the vane leading edge, 
a guide trailing edge (see annotated Norris ‘036 Figure 19B below identifying a typical guide trailing edge) formed opposite the guide leading edge and disposed toward the vane trailing edge, 
a first surface (i.e., the circumferentially facing surface of Norris ‘036 deflection vane 127 that is visible (facing out of the page) in Norris ‘036 Figure 19B) extending (see Norris ‘036 Figure 19B) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 19B) in the radial direction of the exhaust diffuser from the radially outer side of at least one vane of the plurality of vanes to a tip (see annotated Norris ‘036 Figure 19B below identifying a typical tip) of the guide projection, the first surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a first direction (note: Applicant’s disclosure does not describe any aspect of “first surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “first surface”; furthermore, in Norris ‘036, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed), and 
a second surface (i.e., the other circumferentially facing surface of Norris ‘036 deflection vane 127 that is not visible (facing into the page) in Norris ‘036 Figure 19B) formed opposite the first surface, the second surface extending (see Norris ‘036 Figure 19B) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 19B) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, the second surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a second direction opposite to the first direction (note: Applicant’s disclosure does not describe any aspect of “second surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “second surface”; furthermore, in Norris ‘036, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed),
the guide leading edge extends (see Norris ‘036 Figure 19B) from the outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, and the guide trailing edge extends (see Norris ‘036 Figure 19B) from the tip of the guide projection to the radially outer side of the at least one vane of the plurality of vanes.

    PNG
    media_image2.png
    344
    557
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    262
    404
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    245
    556
    media_image4.png
    Greyscale






the shape of the guide projection is a streamlined shape such that the guide leading edge is streamlined to the tip of the guide projection and the guide trailing edge is streamlined from the tip of the guide projection.

Kuethe discloses:
a vortex generator (60) for controlling boundary layer separation that includes a streamlined shape (see Figures 7d and 7e) having a leading edge that is streamlined to a tip thereof and a trailing edge that is streamlined from the tip.

Norris ‘036 further discloses that the deflection vanes (127) serve the purpose of vortex generation for boundary layer control (see Abstract and col.13:ll.61-67 through col.14:ll.1-14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Norris ‘036 to make the guide projection have a streamlined shape, as disclosed by Kuethe, for the purpose of limiting / minimizing drag thereof.

Norris ‘036 in view of Kuethe therefore addresses:
the shape of the guide projection is a streamlined shape (Kuethe) such that the guide leading edge is streamlined (Kuethe) to the tip of the guide projection and the guide trailing edge is streamlined from the tip of the guide projection.

In reference to claim 7 
Norris ‘036 in view of Kuethe addresses:
The exhaust diffuser of claim 1, wherein the at least one of the plurality of vanes (Norris ‘036 - 125) has an airfoil structure (see annotated Norris ‘036 Figure 19B below identifying the circumferential component 125, which is shown as having an airfoil-shaped cross-section)(note: both instances of “structure” are considered to mean shape).

In reference to claim 14 
Norris ‘036 discloses: 
A gas turbine having an exhaust diffuser (see Norris ‘036 Figures 19A and 19B)(note: see col.9:ll.7-9 stating that Figure 19B is similar to Figure 19A and see Figures 19B and 19A showing similar constructions with regards to the features mapped to the instant claim limitations) including a hollow cylindrical internal diffuser guide (121) and an external diffuser guide (122), wherein the exhaust diffuser comprises: 
struts (123) disposed between the internal diffuser guide and the external diffuser guide to space the internal diffuser guide and the external diffuser guide at a predetermined distance from each other; 
a plurality of vanes (i.e., the radially inner and outer circumferentially-extending members of components 125 identified above in annotated Figure 19A) surrounding an outer side of the internal diffuser guide, each of the plurality of vanes extending (see Norris ‘036 Figure 19A) in a circumferential direction of the exhaust diffuser and including: 
a vane leading edge (see annotated Figure 19B above showing a typical vane leading edge) disposed toward an inlet (i.e., the upstream side) of the exhaust diffuser, 
a vane trailing edge (see annotated Figure 19B above showing a typical vane trailing edge) disposed toward an outlet (i.e., the downstream side) of the exhaust diffuser,
a radially inner side (see annotated Figure 19B above showing a typical radially inner side) communicating with the vane leading edge and the vane trailing edge and facing inwardly in a radial direction of the exhaust diffuser, and
a radially outer side (see annotated Figure 19B above showing a typical radially outer side) disposed opposite to radially inner side, the radially outer side communicating with the vane leading edge and the vane trailing edge and facing outwardly in the radial direction of the exhaust diffuser; and
a guide projection (i.e., deflection vanes 127 - Figure 19A; see annotated Figure 19B above identifying deflection vanes 127 therein) formed as a structure having a shape on the radially outer side (see Figure 19B) of at least one vane of the plurality of vanes to protrude in the radial direction of the exhaust diffuser, the shape of the guide projection continuing from the radially outer side of the at least one vane of the plurality of vanes in a vertical cross-section to split a flow (note: a flow modifier, as in deflection vane 127, inherently splits flow) of exhaust gas in order to control a profile of a velocity field at the inlet of the exhaust diffuser (note: deflection vanes 127 modify the flow and, thus, the velocity field of the flow);
wherein the guide projection extends in a flow direction of exhaust gas and includes: 
a guide leading edge (see annotated Norris ‘036 Figure 19B above showing a typical guide leading edge) disposed toward the vane leading edge, 
a guide trailing edge (see annotated Norris ‘036 Figure 19B above showing a typical guide trailing edge) formed opposite the guide leading edge and disposed toward the vane trailing edge, 
a first surface (i.e., the circumferentially facing surface of Norris ‘036 deflection vane 127 that is visible (facing out of the page) in Norris ‘036 Figure 19B) extending (see Norris ‘036 Figure 19B) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 19B) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to a tip (see annotated Norris ‘036 Figure 19B above showing a typical tip) of the guide projection, the first surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a first direction (note: Applicant’s disclosure does not describe any aspect of “first surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “first surface”; furthermore, in Norris ‘036, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed), and 
a second surface (i.e., the circumferentially facing surface of Norris ‘036 deflection vane 127 that is not visible (facing into the page) in Norris ‘036 Figure 19B) formed opposite the first surface, the second surface extending (see Norris ‘036 Figure 19B) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 19B) in the radial direction of the exhaust diffuser from the outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, the second surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a second direction opposite to the first direction (note: Applicant’s disclosure does not describe any aspect of “second surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “second surface”; furthermore, in Norris ‘036, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed),
wherein the guide leading edge extends (see Norris ‘036 Figure 19B) from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, and the guide trailing edge extends (see Norris ‘036 Figure 19B) from the tip of the guide projection to the radially outer side of the at least one vane of the plurality of vanes.



a vortex generator (60) for controlling boundary layer separation that includes a streamlined shape (see Figures 7d and 7e) having a leading edge that is streamlined to a tip thereof and a trailing edge that is streamlined from the tip.

Norris ‘036 further discloses that the deflection vanes (127) serve the purpose of vortex generation for boundary layer control (see Abstract and col.13:ll.61-67 through col.14:ll.1-14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Norris ‘036 to make the guide projection have a streamlined shape, as disclosed by Kuethe, for the purpose of limiting / minimizing drag thereof.

Norris ‘036 in view of Kuethe therefore addresses:
the shape of the guide projection is a streamlined shape (Kuethe) such that the guide leading edge is streamlined (Kuethe) to the tip of the guide projection and the guide trailing edge is streamlined from the tip of the guide projection.


    PNG
    media_image5.png
    224
    303
    media_image5.png
    Greyscale




In reference to claim 19 
Norris ‘036 in view of Kuethe addresses:
The exhaust diffuser of claim 1, wherein the guide projection (Norris ‘036 - 127) is not formed (note: the identified “guide projection” is on the “radially outer side” - see rejection of claim 1) on the radially inner side of at least one vane of the plurality of vanes (Norris ‘036 - 125).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Norris ‘036 in view of Kuethe and Strom et al. (US 2010/0146980 - hereafter referred to as Strom; previously cited).

In reference to claim 8 
Norris ‘036 in view of Kuethe addresses:
	The exhaust diffuser of claim 1.

Norris ‘036 in view of Kuethe does not address:
the struts (Norris ‘036 - 123) include at least one strut having an airfoil structure.

Strom discloses:
a gas turbine engine nozzle comprising radially extending struts (12) that carry a plurality of annular vanes (11), wherein the struts have an airfoil shape (see Strom par. [0059] stating “The radial supports 12 further comprise leading and trailing edges 14, 15 which can be rounded or come to a point at the substantially radially extending front and rear edges of the said radial supports 12” - such a shape is deemed to approximate an airfoil shape).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Norris ‘036 in view of Kuethe to make the 

Norris ‘036 in view of Kuethe and Strom therefore addresses:
the struts (Norris ‘036 - 123) include at least one strut having an airfoil structure (as in Strom)(note: “structure” is considered to mean shape).

Claims 1-5, 7, 8, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Norris ‘036 and Kuethe.

In reference to claim 1 
Strom discloses: 
An exhaust diffuser (10) including a hollow cylindrical internal diffuser guide (i.e., central cone 8 - labeled in Figures 4A-4F) and an external diffuser guide (i.e., inner exhaust nozzle 6 - labeled in Figures 4A-4F), the exhaust diffuser comprising: 
struts (i.e., radial supports 12 - see e.g. Figure 3) disposed between the internal diffuser guide and the external diffuser guide to space the internal diffuser guide and the external diffuser guide at a predetermined distance (see e.g. Figure 2) from each other; 
a plurality of vanes (11 - see e.g. Figure 3) surrounding (see e.g. Figures 2 and 3) an outer side of the internal diffuser guide, each of the plurality of vanes extending (see Figure 2) in a circumferential direction of the exhaust diffuser and including: 
a vane leading edge (see e.g. Figure 3) disposed toward an inlet (i.e., the upstream side - see e.g. Figure 3) of the exhaust diffuser, 
a vane trailing edge (see e.g. Figure 3) disposed toward an outlet (i.e., the downstream side - see e.g. Figure 3) of the exhaust diffuser,
a radially inner side (i.e., the surface of vane 11 depicted as concave in Figure 3) communicating with the vane leading edge and the vane trailing edge and facing inwardly in a radial direction of the exhaust diffuser, and
a radially outer side (i.e., the surface of vane 11 depicted as convex in Figure 3) disposed opposite to radially inner side, the radially outer side communicating with the vane leading edge and the vane trailing edge and facing outwardly in the radial direction of the exhaust diffuser.

Strom does not disclose: 
a guide projection formed as a structure having a streamlined shape on the radially outer side of at least one vane of the plurality of vanes to protrude in the radial direction of the exhaust diffuser, the streamlined shape of the guide projection continuing from the radially outer side of the at least one vane of the plurality of vanes in a vertical cross-section to split a flow of exhaust gas in order to control a profile of a velocity field at the inlet of the exhaust diffuser,
wherein the guide projection extends in a flow direction of exhaust gas and includes: 
a guide leading edge disposed toward the vane leading edge, 
a guide trailing edge formed opposite the guide leading edge and disposed toward the vane trailing edge, 
a first surface extending in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to a tip of the guide projection, the first surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a first direction, and 
a second surface formed opposite the first surface, the second surface extending in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, the second surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a second direction opposite to the first direction,
wherein the guide leading edge is streamlined from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, and the guide trailing edge is streamlined from the tip of the guide projection to the radially outer side of the at least one vane of the plurality of vanes.

	Norris ‘036 discloses:
a gas turbine engine diffuser (see Figure 13A) comprising a circumferentially extending vane (i.e., mount M; see Figure 13A showing mount M having an airfoil cross-section) having at least one vortex generator (91) formed on a radially outward side thereof that inhibits boundary layer formation / flow separation (see e.g. col.2:ll.4-12 and col.12:ll.45-56).

Kuethe discloses:
a vortex generator (60) for controlling boundary layer separation that includes a streamlined shape (see Figures 7d and 7e) having a leading edge that is streamlined to a tip thereof and a trailing edge that is streamlined from the tip.

Strom further discloses that the annular vanes / elements (11) are designed with consideration for controlling flow separation (see par. [0058]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Strom to include at least one vortex generator on the radially outer side of at least one of the “vanes”, as disclosed by Norris ‘036, for the purpose of ensuring and/or promoting increased inhibiting of boundary layer formation / flow separation, and to make the vortex generator have a streamlined shape, as disclosed by Kuethe, for the purpose of limiting / minimizing drag thereof.

Strom in view of Norris ‘036 and Kuethe therefore addresses: 
a guide projection (i.e., vortex generator 91 - Norris ‘036) formed as a structure having a streamlined shape (Kuethe) on the radially outer side of at least one vane of the plurality of vanes (Strom - 11) to protrude in the radial direction of the exhaust diffuser (Strom - 10), the streamlined shape of the guide projection continuing from the radially outer side (as in Norris ‘036) of the at least one vane of the plurality of vanes in a vertical cross-section to split a flow (note: a flow modifier, as in Norris ‘036 vortex generator 91, inherently splits flow) of exhaust gas in order to control a profile of a velocity field at the inlet of the exhaust diffuser (note: Norris ‘036 vortex generator 91 modifies the flow and, thus, the velocity field of the flow);
wherein the guide projection extends (see Norris ‘036 Figure 13A and Kuethe Figure 7d and 7e) in a flow direction of exhaust gas and includes: 
a guide leading edge (see annotated Norris ‘036 Figure 13A below; also see Kuethe Figure 7d and 7e) disposed toward the vane leading edge, 
a guide trailing edge (see annotated Norris ‘036 Figure 13A below; also see Kuethe Figure 7d and 7e) formed opposite the guide leading edge and disposed toward the vane trailing edge, 
a first surface (i.e., the circumferentially facing surface of Norris ‘036 vortex generator 91 that is visible (facing out of the page) in Norris ‘036 Figure 13A) extending (see Norris ‘036 Figure 13A) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 13A) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to a tip (see annotated Norris ‘036 Figure 13A below) of the guide projection, the first surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a first direction (note: Applicant’s disclosure does not describe any aspect of “first surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “first surface”; furthermore, in the proposed combination, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed), and 
a second surface (i.e., the circumferentially facing surface of Norris ‘036 vortex generator 91 that is not visible (facing into the page) in Norris ‘036 Figure 13A) formed opposite the first surface, the second surface extending (see Norris ‘036 Figure 13A) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 13A) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, the second surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a second direction opposite to the first direction (note: Applicant’s disclosure does not describe any aspect of “second surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “second surface”; furthermore, in the proposed combination, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed),
wherein the guide leading edge is streamlined (as in Kuethe) from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, and the guide trailing edge is streamlined (as in Kuethe) from the tip of the guide projection to the radially outer side of the at least one vane of the plurality of vanes.

    PNG
    media_image6.png
    220
    415
    media_image6.png
    Greyscale


In reference to claim 2 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 1, wherein the plurality of vanes (Strom - 11) are formed in a ring shape surrounding (see Strom Figures 1-4F and pars. [0057]-[0058]) the internal diffuser guide (Strom - 8). 

In reference to claim 3 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 1, wherein 
the struts include three or more struts (Strom - 12) spaced at a predetermined angle (see Strom Figure 2 and pars. [0057]-[0059]) from each other around the outer side of the internal diffuser guide (Strom - 8); 
the plurality of vanes (Strom - 11) connect (see Strom Fig. 2 and pars. [0057]-[0059]) adjacent struts of the three or more struts, and 
the plurality of vanes have a structure (note: “structure” is considered to mean shape) corresponding (see Strom Figures 1-4F and pars. [0057]-[0058]) to the outer side of the internal diffuser guide. 


In reference to claim 4 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 3, wherein the plurality of vanes (Strom - 11) are sequentially mounted and form a ring-shaped structure (see Strom Figures 1-4F and pars. [0057]-[0058])(note: “structure” is considered to mean shape). 

In reference to claim 5 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 1, wherein the plurality of vanes include two or more vanes (Strom - 11) mounted at a predetermined distance (see Strom Figures 1-4F and pars. [0057]-[0058]) from each other on the struts (Strom - 12).

In reference to claim 7 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 1, wherein the at least one vane (Strom - 11) of the plurality of vanes has an airfoil structure (see e.g. Strom Figure 3 showing vanes 11 as being airfoil-shaped)(note: “structure” is considered to mean shape).

In reference to claim 8 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 1, wherein the struts (Strom - 12) include at least one strut having an airfoil structure (see Strom par. [0059] stating “The radial supports 12 further comprise leading and trailing edges 14, 15 which can be rounded or come to a point at the substantially radially extending front and rear edges of the said radial supports 12” - such a shape is deemed to approximate an airfoil shape and, thus, address “airfoil structure”)(note: “structure” is considered to mean shape).

In reference to claim 14 
Strom in view of Norris ‘036 and Kuethe, as combined in the rejection of claim 1, addresses:
A gas turbine having an exhaust diffuser (Strom - 10) including a hollow cylindrical internal diffuser guide (Strom - 8) and an external diffuser guide (Strom - 6), wherein the exhaust diffuser comprises: 
struts (Strom - 12) disposed between the internal diffuser guide and the external diffuser guide to space the internal diffuser guide and the external diffuser guide at a predetermined distance (see e.g. Strom Figure 2) from each other; 
a plurality of vanes (Strom - 11) surrounding (see e.g. Strom Figures 2 and 3) an outer side of the internal diffuser guide, each of the plurality of vanes extending (see Strom Figure 2) in a circumferential direction of the exhaust diffuser and including: 
a vane leading edge (see e.g. Strom Figure 3) disposed toward an inlet (i.e., the upstream side - see e.g. Strom Figure 3) of the exhaust diffuser,
a vane trailing edge (see e.g. Strom Figure 3) disposed toward an outlet (i.e., the downstream side - see e.g. Strom Figure 3) of the exhaust diffuser, 
a radially inner side (i.e., the surface of vane 11 depicted as concave in Strom Figure 3) communicating with the vane leading edge and the vane trailing edge and facing inwardly in a radial direction of the exhaust diffuser, and
a radially outer side (i.e., the surface of vane 11 depicted as convex in Strom Figure 3) disposed opposite to radially inner side, the radially outer side communicating with the vane leading edge and the vane trailing edge and facing outwardly in the radial direction of the exhaust diffuser; and
a guide projection (i.e., vortex generator 91 - Norris ‘036) formed as a structure having a streamlined shape (as in Kuethe) on the radially outer side of at least one vane of the plurality of vanes (Strom - 11) to protrude in the radial direction of the exhaust diffuser (Strom - 10), the streamlined shape of the guide projection continuing from the radially outer side of the at least one vane of the plurality of vanes in a vertical cross-section to split a flow (note: a flow modifier, as in Norris ‘036 vortex generator 91, inherently splits flow) of exhaust gas in order to control a profile of a velocity field at the inlet of the exhaust diffuser (note: Norris ‘036 vortex generator 91 modifies the flow and, thus, the velocity field of the flow);
wherein the guide projection extends (see Norris ‘036 Figure 13A) in a flow direction of exhaust gas and includes: 
a guide leading edge (see annotated Norris ‘036 Figure 13A above; also see Kuethe Figures 7d and 7e) disposed toward the vane leading edge, 
a guide trailing edge (see annotated Norris ‘036 Figure 13A above; also see Kuethe Figures 7d and 7e) formed opposite the guide leading edge and disposed toward the vane trailing edge, 
a first surface (i.e., the circumferentially facing surface of Norris ‘036 vortex generator 91 that is visible (facing out of the page) in Norris ‘036 Figure 13A) extending (see Norris ‘036 Figure 13A) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 13A) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to a tip (see annotated Norris ‘036 Figure 13A above) of the guide projection, the first surface configured to a guide a portion of the split flow of the exhaust gas away from the guide projection in a first direction (note: Applicant’s disclosure does not describe any aspect of “first surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “first surface”; furthermore, in the proposed combination, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed), and 
a second surface (i.e., the circumferentially facing surface of Norris ‘036 vortex generator 91 that is not visible (facing into the page) in Norris ‘036 Figure 13A) formed opposite the first surface, the second surface extending (see Norris ‘036 Figure 13A) in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 13A) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, the second surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a second direction opposite to the first direction (note: Applicant’s disclosure does not describe any aspect of “second surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “second surface”; furthermore, in the proposed combination, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed),
wherein the guide leading edge is streamlined (as in Kuethe) from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, and the guide trailing edge is streamlined (as in Kuethe) from the tip of the guide projection to the radially outer side of the at least one vane of the plurality of vanes.

In reference to claim 15 
Strom in view of Norris ‘036 and Kuethe addresses:
The gas turbine of claim 14, wherein 
the struts include three or more struts (Strom - 12) spaced at a predetermined angle (see Strom Figure 2) from each other around the outer side of the internal diffuser guide (Strom - 8);
the vanes (Strom - 11) connect (see Strom Fig. 2 and pars. [0057]-[0059]) adjacent struts, and 
the vanes have a structure (note: “structure” is considered to mean shape) corresponding (see Strom Figures 1-4F and pars. [0057]-[0058]) to the outer side of the internal diffuser guide. 

In reference to claim 16 
Strom in view of Norris ‘036 and Kuethe addresses:
The gas turbine of claim 14, wherein the plurality of vanes (Strom - 11) are sequentially mounted and form a ring-shaped structure (see Strom Figures 1-4F and pars. [0057]-[0058])(note: “structure” is considered to mean shape).

In reference to claim 19 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 1, wherein the guide projection (Norris ‘036 - 91) is not formed (note: the proposed combination applies “guide projection” to “radially outer side” - see rejection of claim 1) on the radially inner side of at least one vane of the plurality of vanes (Strom - 11).

In reference to claim 20 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 1.

Norris ‘036 further discloses that the at least one guide projection (91) includes a plurality of guide projections that are organized in circumferential-spaced clusters (see Figure 13B), which may produce better results (see col.12:ll.56-60).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Strom in view of Norris ‘036 and Kuethe to include a plurality of the at least one guide projection that are organized in circumferentially-spaced clusters, as further disclosed by Norris ‘036, for the purpose of achieving sufficient inhibition of boundary layer formation / flow separation (see rejection of claim 1).

Strom in view of Norris ‘036 and Kuethe therefore also addresses:
wherein the guide projection (Norris ‘036 - 91) includes a plurality of guide projections that are respectively separated from each other by a plurality of gaps in a circumferential direction of the at least one vane of the plurality of vanes, the plurality of gaps respectively formed between adjacent guide projections of the plurality of guide projections, and
wherein the plurality of guide projections are formed such that each gap of the plurality of gaps has a different size (note: in the proposed combination, the clustering of “plurality of guide projections” permits consideration of select “guide projections” such that the instant “different size” of “gaps” can be addressed) based on a profile of the exhaust gas.

In reference to claim 21 
Strom in view of Norris ‘036 and Kuethe addresses:
The exhaust diffuser of claim 20,
wherein the struts (Strom - 12) include three or more struts (see Strom Figure 2) spaced at a predetermined angle from each other around the outer side of the internal diffuser guide, the three or more struts including adjacent struts connected to each other (see Strom Figure 2) by the plurality of vanes (Strom - 11), and
wherein the plurality of guide projections (Norris ‘036 - 91) formed on the radially outer side of at least one vane of the plurality of vanes are disposed (i.e., circumferentially) between the adjacent struts of the three or more struts.

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Strom in view of Norris ‘036, Kuethe, and Pakkala et al. (US 2014/0314549 - hereafter referred to as Pakkala; previously cited).


In reference to claim 6 (as far as it is clear and definite)
Strom in view of Norris ‘036 and Kuethe addresses:
	The exhaust diffuser of claim 1.

Strom in view of Norris ‘036 and Kuethe does not address:
the at least one vane of the plurality of vanes is mounted on at least one of the struts through a hinge unit, and
a driving unit operating with the hinge unit of the at least one vane of the plurality of vanes through a link is disposed in the at least one of the struts.

Pakkala discloses:
an exhaust diffuser (302- Figure 13) comprising circumferentially-extending vanes (310) that extend from a radially-extending strut (308), wherein the angle of the vanes is controlled by an actuation assembly having a driving unit (i.e., the assembly of elements identified below in annotated Figure 3 - see par. [0037] stating “The fourth embodiment is similar in many respects to the first and second embodiments described in detail above, such that duplicative description of each component is not necessary and similar reference numerals are employed where applicable” and par. [0026] indicating Figure 3 as corresponding to the first embodiment) that operates a hinge unit (i.e., rotatable member 54) through a link (see annotated Figure 3 below); controlling the angle of the vanes permits achieving efficient flow characteristics of the exhaust flow across different operating states/conditions (see par. [0030]).

    PNG
    media_image7.png
    492
    496
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust diffuser of Strom in view of Norris ‘036 and Kuethe to include an actuation assembly attached to the vane, as disclosed by Pakkala, for the purpose of permitting active control of the angle thereof (note: see below identification of elements clarifying the combination) in order to achieve efficient flow characteristics of the exhaust flow across different operating states/conditions.

Strom in view of Norris ‘036, Kuethe, and Pakkala therefore addresses:
the at least one vane (Strom - 11) of the plurality of vanes is mounted on at least one of the struts (Strom - 12) through a hinge unit (Pakkala - 54; see Pakkala Figure 3 and Figure 13 showing the pivot axis of the respective vanes 52 and 310 as extending along the span thereof - the proposed modification is hereby indicated as configuring Strom vane 11 in the same manner, in which case Strom vane 11 is attached to Strom strut 12 via a hinge / pivot unit similar to Pakkala rotatable member 54)(note: a hinge includes a rotatable member and, thus, Pakkala rotatable member 54 can be regarded as a “hinge unit”), and
a driving unit (Pakkala) operating with the hinge unit of the at least one vane of the plurality of vanes through a link (Pakkala) is disposed in the at least one of the struts (see annotated Pakkala Figure 3 above showing the identified “link” as receiving rotatable member 54 and part of the identified “driving unit” labeled member attaching to the identified “link” at/near the rotatable member 54 - the proposed modification is hereby indicated as incorporating the elements of Pakkala into Strom in view of Norris ‘036 in the same relationship, in which case the member would extend into Strom strut 12 in order to attach to the identified “link” at the identified “hinge unit”). 

In reference to claim 11 
Strom in view of Norris ‘036 and Kuethe, as combined in the rejection of claim 1, addresses:
An exhaust diffuser (Strom - 10) including a hollow cylindrical internal diffuser guide (i.e., central cone 8 - labeled in Strom Figures 4A-4F) and an external diffuser guide (i.e., inner exhaust nozzle 6 - labeled in Strom Figures 1 and 4A-4F), the exhaust diffuser comprising: 
struts (Strom - 12) disposed between the internal diffuser guide and the external diffuser guide and spaced at a predetermined angle (see Strom Figure 2) from each other around an outer side of the internal diffuser guide to space the internal diffuser guide and the external diffuser guide at a predetermined distance (see e.g. Strom Figure 2) from each other; 
a plurality of vanes (Strom - 11) disposed in a ring shape (see Strom Figure 2) around the outer side of the internal diffuser guide, connecting (see Strom Figure 2) adjacent struts of the struts, each of the plurality of vanes extending in a circumferential direction (see Strom Figure 2) of the exhaust diffuser and including: 
a vane leading edge (Strom) disposed toward an inlet (Strom) of the exhaust diffuser, 
a vane trailing edge (Strom) disposed toward an outlet (Strom) of the exhaust diffuser,
a radially inner side (i.e., the surface of vane 11 depicted as concave in Strom Figure 3) communicating with the vane leading edge and the vane trailing edge and facing inwardly in a radial direction of the exhaust diffuser, and
a radially outer side (i.e., the surface of vane 11 depicted as convex in Strom Figure 3) disposed opposite to radially inner side, the radially outer side communicating with the vane leading edge and the vane trailing edge facing outwardly in the radial direction of the exhaust diffuser;
a guide projection (Norris ‘036 - 91) formed as a structure having a streamlined shape (as in Kuethe) on the radially outer side of at least one vane of the plurality of vanes to protrude in the radial direction of the exhaust diffuser, the streamlined shape of the guide projection continuing from the radially outer side of the at least one vane of the plurality of vanes in a vertical cross-section to split a flow (note: a flow modifier, as in Norris ‘036 vortex generator 91, inherently splits flow) of exhaust gas in order to control a profile of a velocity field at the inlet of the exhaust diffuser (note: Norris ‘036 vortex generator 91 modifies the flow and, thus, the velocity field of the flow), 
wherein the guide projection extends in a flow direction of exhaust gas and includes: 
a guide leading edge (Norris ‘036; Kuethe) disposed toward the vane leading edge, 
a guide trailing edge (Norris ‘036; Kuethe) formed opposite the guide leading edge and disposed toward the vane trailing edge, 
a first surface (Norris ‘036) extending in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 13A) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to a tip (Norris ‘036) of the guide projection, the first surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a first direction (note: Applicant’s disclosure does not describe any aspect of “first surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “first surface”; furthermore, in the proposed combination, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed), and 
a second surface (Norris ‘036) formed opposite the first surface, the second surface extending in the flow direction of the exhaust gas from the guide leading edge to the guide trailing edge and extending (see Norris ‘036 Figure 13A) in the radial direction of the exhaust diffuser from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, the second surface configured to guide a portion of the split flow of the exhaust gas away from the guide projection in a second direction opposite to the first direction (note: Applicant’s disclosure does not describe any aspect of “second surface” that achieves the function of “to a guide a portion of the split of the exhaust gas away from the guide projection” - accordingly, this functionality is deemed to be achieved merely by the presence of “second surface”; furthermore, in the proposed combination, the identified “first surface” and “second surface” are arranged in the same manner relative to each other and the flow direction as claimed),
wherein the guide leading edge is streamlined (as in Kuethe) from the radially outer side of the at least one vane of the plurality of vanes to the tip of the guide projection, and the guide trailing edge is streamlined (as in Kuethe) from the tip of the guide projection to the radially outer side of the at least one vane of the plurality of vanes.

Strom in view of Norris ‘036 and Kuethe does not address:
the plurality of vanes are rotatably mounted on the struts.


Pakkala discloses:


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust diffuser of Strom in view of Norris ‘036 and Kuethe to include rotatably mounting the vanes on the struts, as disclosed by Pakkala, for the purpose of permitting active control of the angle thereof in order to achieve efficient flow characteristics of the exhaust flow across different operating states/conditions.

In reference to claim 12 (as far as it is clear and definite)
Strom in view of Norris ‘036, Kuethe, and Pakkala addresses:
The exhaust diffuser of claim 11.

Pakkala further discloses:
the angle of the vanes is controlled by an actuation assembly having a driving unit (i.e., the assembly of elements identified below in annotated Figure 3 - see par. [0037] stating “The fourth embodiment is similar in many respects to the first and second embodiments described in detail above, such that duplicative description of each component is not necessary and similar reference numerals are employed where applicable” and par. [0026] indicating Figure 3 as corresponding to the first embodiment) that operates a hinge unit (i.e., rotatable member 54) through a link (see annotated Figure 3 below).

    PNG
    media_image7.png
    492
    496
    media_image7.png
    Greyscale


In performing the modification over Pakkala in the rejection of claim 11 of providing an angle control function of the “vane”, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the actuation assembly (note: see below identification of elements clarifying the combination) thereof for the purpose of ensuring successful operation of the angle control function associated therewith.

Strom in view of Norris ‘036, Kuethe, and Pakkala therefore also addresses:
the at least one vane of the plurality of vanes (Strom - 11) is mounted on at least one of the struts (Strom - 12) through a hinge unit (Pakkala - 54; see Pakkala Figure 3 and Figure 13 showing the pivot axis of the respective vanes 52 and 310 as extending along the span thereof - the proposed modification is hereby indicated as configuring Strom vane 11 in the same manner, in which case Strom vane 11 is attached to Strom strut 12 via a hinge / pivot unit similar to Pakkala rotatable member 54)(note: a hinge includes a rotatable member and, thus, Pakkala rotatable member 54 can be regarded as a “hinge unit”), and
a driving unit (Pakkala) operating with the hinge unit of the at least one vane of the plurality of vanes through a link (Pakkala) is disposed in the at least one of the struts (see annotated Pakkala Figure 3 above showing the identified “link” as receiving rotatable member 54 and part of the identified “driving unit” labeled member attaching to the identified “link” at/near the rotatable member 54 - the proposed modification is hereby indicated as incorporating the elements of Pakkala into Strom in view of Norris ‘036 in the same relationship, in which case the member would extend into Strom strut 12 in order to attach to the identified “link” at the identified “hinge unit”). 

In reference to claim 13 
Strom in view of Norris’036, Kuethe, and Pakkala addresses:
The exhaust diffuser of claim 11 wherein the at least one vane of the plurality of vanes (Strom - 11) and
wherein the struts (Strom - 12) include at least one strut having an airfoil structure (regarding “vane” - see e.g. Strom Figure 3 showing vanes 11 as being airfoil-shaped; regarding “strut” - see Strom par. [0059] stating “The radial supports 12 further comprise leading and trailing edges 14, 15 which can be rounded or come to a point at the substantially radially extending front and rear edges of the said radial supports 12” - such a shape is deemed to approximate an airfoil shape”)(note: “structure” is considered to mean shape).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745